ORDER AMENDING ORDER DENYING DEBTOR’S MOTION TO STRIKE CHRYSLER’S AMENDED MOTION TO STRIKE, DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND GRANTING DEBTOR’S MOTION FOR CLASS CERTIFICATION
MARGARET A. MAHONEY, Chief Judge.
It has come to the Court’s attention that the Court misspoke in the conclusion of the Order Denying Debtor’s Motion to Strike Chrysler’s Amended Motion to Strike, Denying Defendant’s Motion for Summary Judgment and Granting Debt- or’s Motion for Class Certification dated June 1, 2001. The Court stated:
For most of the same reasons as the prior cases of Noletto, Sheffield, Slick, Miller and Harris had summary judgment denied and class certification granted, this case also is an appropriate, viable case. The case will proceed to *868trial roughly in tandem with the other cases.
The Court should have stated, and now amends the order to so read:
For most of the same reasons as the prior cases of Noletto, Sheffield, Slick, Miller and Harris had summary judgment motions denied or granted and class certification granted or denied, this case is a viable case. The case will proceed to trial roughly in tandem with the other cases.
THEREFORE, IT IS ORDERED that the Order Denying Debtor’s Motion to Strike Chrysler’s Amended Motion to Strike, Denying Defendant’s Motion for Summary Judgment and Granting Debt- or’s Motion for Class Certification dated June 1, 2001, is amended as stated.